In an action to foreclose a mortgage, the defendants 200 Corbin Owners Corp. and Board of Managers of 200 Corbin Place appeal from an order of the Supreme Court, Kings County (M. Garson, J.), dated November 25, 2002, which denied their motion, inter alia, in ef*503feet, for leave to renew their objections to the account of the receiver insofar as it sought approval of an attorney’s fee, which objections had been referred to a special referee to hear and report in an order of the same court dated October 12, 2000.
Ordered that the appeal is dismissed, without costs or disbursements.
An order referring the issues to a referee to hear and report is not appealable as of right (see Meehan v Meehan, 276 AD2d 473 [2000]; Selinger v Selinger, 232 AD2d 471 [1996]). Similarly, a motion to renew objections that resulted in such an order of reference is likewise not appealable as of right (cf White Bay Enters. v Newsday, Inc., 258 AD2d 520 [1999]; Matter of Lynch v Board of Educ. of Mahopac Pub. Schools, 56 AD2d 932 [1977]), and we decline to grant leave to appeal. Altman, J.P., S. Miller, Smith and Crane, JJ., concur.